Burgess, J.
Thé defendant, Jacob H. Crab, C. C. Pratt and J. H. Cottrell, were jointly indicted at the September term, 1893, of the Jackson county criminal court for forgery in the first degree. A severance was granted, and on the thirteenth day of October, 1893, on application of defendant, a change of venue was granted him to the circuit court of Clay county, where upon trial had at the November term, 1893, he was found guilty and his punishment assessed at ten years’ imprisonment in the penitentiary. Prom the judgment and sentence he appeals to this court.
The indictment is the same that was before this court in State v. Crab, 121 Mo. 554; and State v. Pratt, 121 Mo. 566. The facts are the same as disclosed by the record in those cases, and it will serve no useful purpose to repeat them here.
It is insisted that the circuit court of Clay county had no jurisdiction of the case, because the criminal court of Jackson county failed to send a transcript of the record and proceedings in the cause, including the order of removal and petition therefor. It is unnecessary to say more with regard to this contention than that an examination of the record before us shows that it is not borne out by the facts as they appear therefrom. Upon the contrary the transcript of the record of the Jackson criminal court, up to the time of and including the order granting the change of the venue to Clay county is full and;complete, and certified in conformity with the provisions of sections 4166, Revised Statutes, 1889.
It is next contended that the court committed error in admitting in evidence the following letter, *421addressed to the recorder of deeds of Lafayette county, Missouri:
“Kansas City, Mo., May 15, 1894.
“ Recorder of Deeds.
“Dear. Sir: Please hand this to an abstractor of land titles. What -will it cost to make a complete abstract of W. S. Bishop’s lands near Bates City, your county? I think they lay three miles S. W. Bates City. The agent did not give me the numbers; 280 acres in one body and 20 acres close to it. Please let me hear from you by return mail.
“Will you make it and send to a bank here for collection? If so let me hear. Mr. Bishop will pay on receipt of abstract. Please send me the numbers of the lands as my party wants to locate the lands on the map. Yours respectfully,
“John K. Whalen,
“General Delivery. Kansas City, Mo.”
The record shows that counsel for defendant objected to the introduction of this letter for the reason that it purports to be from John K. Whalen, and because incompetent, and that the objections were overruled; but it nowhere shows that it was read in evidence., and, as it devolves upon him who asserts error to establish it, which has not been done, we must conclude that the letter was not read. Flynn v. Neosho, 114 Mo. 567. The presumption is always in favor of the correctness of the action of the court. Moreover, even if'the letter had been read, it is difficult to perceive how the defendant could possibly have been prejudiced thereby, as the evidence, aside from the letter, shows his guilt beyond any question, and the admission of such evidence could not have changed the result; State v. Patterson, 73 Mo, 695; Margaret Tinckler’s case, 1 East’s P. C. 354:
Indeed, the evidence shows that he was the *422principal conspirator and that he planned and manipulated the entire scheme for the purpose of obtaining a forged deed to the land of Wayne S. Bishop. It is true that the principal witness against him, was one of his accomplices, but the weight to be given to his evidence was a matter exclusively for the consideration of the jury. He was corroborated, however, on many very important matters.
A final contention is that the court erred in giving to the jury the following instruction:
“2. The court instructs the jury that the testimony of an accomplice in the crime, that is, a person who actually commits, or participates in the crime, is admissible. Yet the evidence of an accomplice in crime, when not corroborated by some person or persons, not implicated in the crime as to matters material to the issues, that is, matters connecting the defendant with the commission of the crime, as charged against him, ought to be received with great caution by the jury, and the jury ought to be fully satisfied of its truth before they should convict the defendant on such testimony.
“The court instructs the jury that you are at liberty to convict the defendant Gteorge W. Dawson, on the uncorroborated testimony of an accomplice alone, if you believe the statements as given by such accomplice in his testimony to be true, if you further believe that the state of facts sworn to by such witness, if any, will establish the guilt of the defendant.”
It is urged against this instruction that it authorized a conviction on the uncorroborated testimony of an accomplice, and that it fails to distinguish between the testimony of an accomplice and that of any other witness.
The instruction is not vulnerable to the objections urged against it. In fact it is almost a literal copy of *423an instruction given in State v. Crab, 121 Mo. 554, which, was approved by this court. A similar instruction was also approved in State v. Markins, 100 Mo. 666, and in State v. Jackson, 106 Mo. 179.
The case seems to have been well tried, and defendant’s guilt made to clearly appear. The judgment should be affirmed and it is so ordered.
All of this division concur.